Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al (Expression Cloning).
 	As per claim 1, Noh teaches the claimed “electronic device,” comprising: “a display apparatus; one or more cameras; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions” (Noh, page 8, column 1, the 550MHz Pentium-III PC) for: “displaying, via the display apparatus, a virtual avatar having: based on the detected movement of the first facial feature in the first direction” (Noh, figure 4, Magnitude needs to be adjusted according to the local size variations); “moving the second avatar feature and the third avatar feature in a second direction different from the first direction and based on the detected movement of the first facial feature in the first direction” (Noh, 2.2 Animation with Motion Vectors - Since facial geometry and proportions can vary greatly between models, source motions cannot simply be transferred without adjusting the direction and magnitude of each motion vector – the moving of a target feature causes the moving of its neighbor features and can be different from the first direction (e.g., figure 4, top row, figure 13, the 3rd and 4th columns)); 
	It is noted that Noh does not explicitly teach “a respective avatar feature that moves independently of detected changes in pose of a face in a field of view of the one or more cameras” and “continuing to display the respective avatar feature moving independently of changes in pose of the face in the field of view of the one or more cameras.”  However, since Noh’s expression cloning only clones a human’s facial expression to an avatar’s facial expression, therefore, other part of the avatar which is not subjected to the cloning would move independently of detected changes in pose of a face; for example, in case of Noh’s expression cloning of a human face to produce facial expression of a cat/dog avatar (figures 12 and 14), it would have been obvious that the tail of the cat/dog would move independent of the pose of the human face.  Thus, it would have been obvious to configure Noh’s system to include “a respective avatar feature,” which is not a part of the avatar’s facial features, then the respective avatar feature would move independently with the motion of the source facial features.  The motivation is to create an avatar with a human facial expression and freely moving other parts of the avatar.

 	Claim 2 adds into claim 1 “in response to detecting the movement of the one or more facial features and in accordance with a determination that the detected movement of the one or more facial features includes movement of the second facial feature without more than a first threshold amount of movement of the first facial feature: moving the second avatar feature based on at least one of the direction and the magnitude of movement of the second facial feature; forgoing moving the first and third avatar features” (Noh, 2.2 Animation with Motion Vectors - Since facial geometry and proportions can vary greatly between models, source motions cannot simply be transferred without adjusting the direction and magnitude of each motion vector – the moving of a target feature causes the moving of its neighbor features and can be different from the first direction (e.g., figure 4, top row, figure 13, the 3rd and 4th columns; figure 13 – depending on the positions of the facial features, he movement of a feature may not effect to other features; for example, the eyebrow features and the mouth features; it is noted that the expression cloning of a facial features to an avatar includes the movements of features in a “natural way” depending on the features’ positions); and 
	It is noted that Noh does not explicitly teach “continuing to display the respective avatar feature moving independently of changes in pose of the face in the field of view of the one or more cameras.”  However, since Noh’s expression cloning only clones a human’s facial expression to an avatar’s facial expression, therefore, other part of the avatar which is not subjected to the cloning would move independently of detected changes in pose of a face; for example, in case of Noh’s expression cloning of a human face to produce facial expression of a cat/dog avatar (figures 12 and 14), it would have been obvious that the tail of the cat/dog would move independent of the pose of the human face.  Thus, it would have been obvious to configure Noh’s system to include “a respective avatar feature,” which is not a part of the avatar’s facial features, then the respective avatar feature would move independently with the motion of the source facial features.  The motivation is to create an avatar with a human facial expression and freely moving other parts of the avatar.

	Claim 3 adds into claim 1 “in response to detecting the movement of the one or more facial features and in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature without more than a second threshold amount of movement of the second facial feature and a third facial feature: moving the second and third avatar features based on the detected movement of the first facial feature” (Noh, 2.2 Animation with Motion Vectors - Since facial geometry and proportions can vary greatly between models, source motions cannot simply be transferred without adjusting the direction and magnitude of each motion vector – the moving of a target feature causes the moving of its neighbor features and can be different from the first direction (e.g., figure 4, top row, figure 13, the 3rd and 4th columns); it is noted that the expression cloning of a facial features to an avatar includes the movements of features in a “natural way” depending on the features’ positions); 
	It is noted that Noh does not explicitly teach “continuing to display the respective avatar feature moving independently of changes in pose of the face in the field of view of the one or more cameras.”  However, since Noh’s expression cloning only clones a human’s facial expression to an avatar’s facial expression, therefore, other part of the avatar which is not subjected to the cloning would move independently of detected changes in pose of a face; for example, in case of Noh’s expression cloning of a human face to produce facial expression of a cat/dog avatar (figures 12 and 14), it would have been obvious that the tail of the cat/dog would move independent of the pose of the human face.  Thus, it would have been obvious to configure Noh’s system to include “a respective avatar feature,” which is not a part of the avatar’s facial features, then the respective avatar feature would move independently with the motion of the source facial features.  The motivation is to create an avatar with a human facial expression and freely moving other parts of the avatar.

	Claim 4 adds into claim 1 “in response to detecting the movement of the one or more facial features and in accordance with a determination that the detected movement of the one or more facial features includes movement of both the first and second facial features: moving the first avatar feature based on the detected movement of the first facial feature; moving the second avatar feature based on the detected movement of the first and second facial features” (Noh, 2.2 Animation with Motion Vectors - Since facial geometry and proportions can vary greatly between models, source motions cannot simply be transferred without adjusting the direction and magnitude of each motion vector – the moving of a target feature causes the moving of its neighbor features and can be different from the first direction (e.g., figure 4, top row, figure 13, the 3rd and 4th columns); it is noted that the expression cloning of a facial features to an avatar includes the movements of features in a “natural way” depending on the features’ positions); 
	It is noted that Noh does not explicitly teach “continuing to display the respective avatar feature moving independently of changes in pose of the face in the field of view of the one or more cameras.”  However, since Noh’s expression cloning only clones a human’s facial expression to an avatar’s facial expression, therefore, other part of the avatar which is not subjected to the cloning would move independently of detected changes in pose of a face; for example, in case of Noh’s expression cloning of a human face to produce facial expression of a cat/dog avatar (figures 12 and 14), it would have been obvious that the tail of the cat/dog would move independent of the pose of the human face.  Thus, it would have been obvious to configure Noh’s system to include “a respective avatar feature,” which is not a part of the avatar’s facial features, then the respective avatar feature would move independently with the motion of the source facial features.  The motivation is to create an avatar with a human facial expression and freely moving other parts of the avatar.

	Claim 5 adds into claim 1 “wherein moving the first avatar feature in the first direction based on the detected movement of the first facial feature in the first direction includes: in accordance with a determination that the detected movement of the first facial feature is less than or equal to a second threshold amount of movement of the first facial feature, moving the first avatar feature in the first direction by a first amount determined based on the detected movement of the first facial feature; and in accordance with a determination that the detected movement of the first facial feature is greater than the second threshold amount of movement of the first facial feature” (Noh, figure 4 showing the movement of the avatar feature caused by the movement of the facial feature; since the second threshold is not defined in the claim, it can be a value between the first detected movement and the second detected movement; Noh, 2.2 Animation with Motion Vectors - Since facial geometry and proportions can vary greatly between models, source motions cannot simply be transferred without adjusting the direction and magnitude of each motion vector – the moving of a target feature causes the moving of its neighbor features and can be different from the first direction (e.g., figure 4, top row, figure 13, the 3rd and 4th columns); it is noted that the expression cloning of a facial features to an avatar includes the movements of features in a “natural way” depending on the features’ positions): “moving the first avatar feature in the first direction by a second amount of movement greater than the first amount of movement” (Noh, figure 4, bottom row – the movement of the avatar feature is proportional to the movement of the corresponding facial feature; it is noted that the expression cloning of a facial features to an avatar includes the movements of features in a “natural way” depending on the features’ positions), and “displaying a first sub-feature of the first avatar feature that was not displayed when the movement of the first facial feature was less than the second threshold amount of movement” (Noh, figure 13, when a large movement of a feature, the surrounding avatar features (i.e., the claimed “sub-feature” can be generated to fill up the large space created by a large (i.e., larger than the second threshold) movement).

	Claim 6 adds into claim 1 “the first facial feature is a jaw of the face; the first avatar feature is an avatar jaw feature; the second avatar feature is one or more avatar eyes; and the third avatar feature is an avatar nose” (Noh, figure 9).

	Claim 7 adds into claim 1 “in response to detecting the movement of the one or more facial features and in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature in a third direction: moving the second avatar feature and the third avatar feature in a fourth direction different from the third direction and based on the detected movement of the first facial feature in the third direction” (Noh, 2.2 Animation with Motion Vectors - Since facial geometry and proportions can vary greatly between models, source motions cannot simply be transferred without adjusting the direction and magnitude of each motion vector – the moving of a target feature causes the moving of its neighbor features and can be different from the first direction (e.g., figure 4, top row, figure 13, the 3rd and 4th columns); it is noted that the expression cloning of a facial features to an avatar includes the movements of features in a “natural way” depending on the features’ positions); 
	It is noted that Noh does not explicitly teach “continuing to display the respective avatar feature moving independently of changes in pose of the face in the field of view of the one or more cameras.”  However, since Noh’s expression cloning only clones a human’s facial expression to an avatar’s facial expression, therefore, other part of the avatar which is not subjected to the cloning would move independently of detected changes in pose of a face; for example, in case of Noh’s expression cloning of a human face to produce facial expression of a cat/dog avatar (figures 12 and 14), it would have been obvious that the tail of the cat/dog would move independent of the pose of the human face.  Thus, it would have been obvious to configure Noh’s system to include “a respective avatar feature,” which is not a part of the avatar’s facial features, then the respective avatar feature would move independently with the motion of the source facial features.  The motivation is to create an avatar with a human facial expression and freely moving other parts of the avatar.

	Claim 8 adds into claim 7 “further in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature in the third direction: moving the first avatar feature in the third direction based on the detected movement of the first facial feature in the third direction” (Noh, figure 4, top row; figure 13, the 3rd and 4th columns).

	Claim 9 adds into claim 1 “wherein moving the second avatar feature and the third avatar feature in the second direction based on the detected movement of the first facial feature includes: in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature by a first magnitude, moving the second avatar feature and the third avatar feature by a first amount of movement; and in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature by a second magnitude different from the first magnitude, moving the second avatar feature and the third avatar feature by a second amount of movement that is different from the first amount of movement” (Noh, 2.2 Animation with Motion Vectors - Since facial geometry and proportions can vary greatly between models, source motions cannot simply be transferred without adjusting the direction and magnitude of each motion vector – the moving of a target feature causes the moving of its neighbor features and can be different from the first direction (e.g., figure 4, top row, figure 13, the 3rd and 4th columns); it is noted that the expression cloning of a facial features to an avatar includes the movements of features in a “natural way” depending on the features’ positions).

	Claim 10 adds into claim 1 “in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature by the first magnitude, moving the first avatar feature by a third amount of movement; and further in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature by the second magnitude, moving the first avatar feature by a fourth amount of movement different from the third amount of movement” (Noh, figure 4 – the mapping of the source features to the target features causes different responses of the target features for different motions of the source features).

	Claim 11 adds into claim 1 “detecting a change in pose of the face within the field of view of the one or more cameras; and in response to detecting the change in pose of the face, changing an appearance of the virtual avatar” (Noh, 2.2 Animation with Motion Vectors - Since facial geometry and proportions can vary greatly between models, source motions cannot simply be transferred without adjusting the direction and magnitude of each motion vector – the moving of a target feature causes the moving of its neighbor features and can be different from the first direction (e.g., figure 4, top row, figure 13, the 3rd and 4th columns), figure 4; it is noted that the expression cloning of a facial features to an avatar includes the movements of features in a “natural way” depending on the features’ positions), including: “in accordance with a determination that the change in pose of the face includes a first type of change in pose of the face, changing the appearance of the virtual avatar includes moving a first portion of the virtual avatar relative to a second portion of the virtual avatar” (Noh, figure 10 – different facial expressions cause moving mouth relative to nose, eyes).

	Claim 12 adds into claim 1 “wherein displaying the respective avatar feature moving independently of changes in pose of the face in the field of view of the one or more cameras includes: displaying the respective avatar feature having a relative position with respect to the first, second, and third avatar features; displaying movement of the respective avatar feature relative to the first, second, and third avatar features; and while continuing to display the movement of the respective avatar feature, changing an appearance of the respective avatar feature based on the relative position of the respective avatar feature with respect to the first, second, and third avatar features” which would have been obvious when the avatar is an animal with different body structure to a human; for example, the tail of the avatar (as the claimed respective avatar feature) can show the facial expressions, or the appearance, of the animal avatar.

	Claim 13 adds into claim 1 “determining that the face is no longer detected within the field of view of the one or more cameras; and in response to determining that the face is no longer detected within the field of view of the one or more cameras: continuing to display the respective avatar feature moving independently of changes in pose of the face in the field of view of the one or more cameras; and changing the appearance of the respective avatar feature based on a relative position of the respective avatar feature with respect to the first, second, and third avatar features” which is obvious in case the avatar is an animal with different body structure to a human; for example, the tail of the avatar (as the claimed respective avatar feature independent with the facial movements) can show the facial expressions (e.g., happy, anger,…), or the appearance, of the animal avatar).

	Claim 14 adds into claim 1 “displaying, via the display apparatus, a representation of image data captured via the one or more cameras, wherein the representation of image data includes a representation of a subject; and displaying, via the display apparatus, one or more avatar features of the virtual avatar in place of at least a portion of the representation of the subject, wherein the one or more avatar features of the virtual avatar does not include the respective avatar feature” (Noh, figure 14 – no show of the tail of animal avatars (as the claimed respective avatar feature)).

	Claim 15 adds into claim 1 “in accordance with a determination that the detected movement of the one or more facial features includes movement of a fourth facial feature from a first position to a second position, moving a fourth avatar feature from an initial position to a modified position based on a magnitude of displacement of the fourth facial feature when moving from the first position to the second position” (Noh, figure 4 – the moving of the source feature causes the moving of the correspondence target feature(s)).

	Claim 16 adds into claim 1 “in accordance with a determination that the detected movement of the one or more facial features includes movement of a fifth facial feature, moving a fifth avatar feature based on at least one of a direction and magnitude of movement of the fifth facial feature” (Noh, figure 4 – the moving of the source feature causes the moving of the correspondence target feature(s)).

	Claims 17 and 18 claim a method and a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display apparatus and one or more cameras based on the system of claims 1-16; therefore, they are rejected under a similar rationale.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 11,107,261. 
Claim 1 of this application
Claim 1 of the US patent
An electronic device, comprising: a display apparatus; one or more cameras; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
An electronic device, comprising: a display apparatus; one or more cameras; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying, via the display apparatus, a virtual avatar having: a respective avatar feature that moves independently of detected changes in pose of a face in a field of view of the one or more cameras; and a plurality of avatar features that change appearance in response to detected changes in pose of the face in the field of view of the one or more cameras, the plurality of avatar features including: a first avatar feature; a second avatar feature different from the first avatar feature; and a third avatar feature different from the first and second avatar features;
displaying, via the display apparatus, a virtual avatar having a plurality of avatar features that change appearance in response to detected changes in pose of a face in a field of view of the one or more cameras, the plurality of avatar features including: a first avatar feature; a second avatar feature different from the first avatar feature; and a third avatar feature different from the first and second avatar features;
while displaying the respective avatar feature moving independently of changes in pose of the face in the field of view of the one or more cameras and while the face is detected in the field of view of the one or more cameras, the face including a plurality of detected facial features including a first facial feature and a second facial feature different from the first facial feature, detecting movement of one or more facial features of the face; and in response to detecting the movement of the one or more facial features: in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature in a first direction: moving the first avatar feature in the first direction based on the detected movement of the first facial feature in the first direction;
while the face is detected in the field of view of the one or more cameras, the face including a plurality of detected facial features including a first facial feature and a second facial feature different from the first facial feature, detecting movement of one or more facial features of the face; and in response to detecting the movement of the one or more facial features: in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature in a first direction: moving the first avatar feature in the first direction based on the detected movement of the first facial feature in the first direction; and
moving the second avatar feature and the third avatar feature in a second direction different from the first direction and based on the detected movement of the first facial feature in the first direction; and continuing to display the respective avatar feature moving independently of changes in pose of the face in the field of view of the one or more cameras; and in accordance with a determination that the detected movement of the one or more facial features includes movement of the second facial feature: moving the second avatar feature based on at least one of a direction and a magnitude of movement of the second facial feature; and
moving the second avatar feature and the third avatar feature in a second direction different from the first direction and based on the detected movement of the first facial feature in the first direction, wherein moving the second avatar feature and the third avatar feature in the second direction based on the detected movement of the first facial feature includes: in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature by a first magnitude, moving the second avatar feature and the third avatar feature by a first amount of movement; and in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature by a second magnitude different from the first magnitude, moving the second avatar feature and the third avatar feature by a second amount of movement that is different from the first amount of movement;  in accordance with a determination that the detected movement of the one or more facial features includes movement of the second facial feature: moving the second avatar feature based on at least one of a direction and a magnitude of movement of the second facial feature.
continuing to display the respective avatar feature moving independently of changes in pose of the face in the field of view of the one or more cameras.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of the application contains “a respective avatar feature that moves independently of detected changes in pose of a face in a field of view of the one or more cameras” which would have been obvious in facial cloning of a human and an animal (e.g., a cat) in which only the facial expression is cloned, but some of other features (e.g., a tail) can move independent to the human facial expressions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616